Case 1:19-cv-01437-CMA-NRN Document 11 Filed 08/08/19 USDC Colorado Page 1 of 1




  UNITED STATES DISTRICT COURT
  DISTRICT OF COLORADO


   LANDON MONDRAGON,

                                   Plaintiff,                     Docket No. 1:19-cv-1437-LTB

          - against -

   NOSTRAK LLC

                                   Defendant.


                                 MOTION FOR CONTINUANCE

  Plaintiff in the above styled action is requesting that the initial conference scheduled for August
  13, 2019 be adjourned as Defendant has not appeared or answered the complaint and Defendant
  is currently in default. Plaintiff will filed for default judgment within the next 30 days.

  Date:

  August 8, 2019                                /s/Richard Liebowitz
                                                Richard Liebowitz, Esq.

                                                Counsel for Plaintiff Landon Mondragon
